Exhibit 10.1

GLOBAL POWER EQUIPMENT GROUP INC.

SHORT-TERM INCENTIVE PLAN

1. Purpose. The purpose of this Short-Term Incentive Plan (this “STI Plan”) is
to reward designated employees of Global Power Equipment Group Inc. (the
“Company”) and its Subsidiaries for the achievement of each year’s business plan
objectives and individual performance goals in a manner consistent with the
Company’s strategies for achieving sustainable long-term stockholder value.

2. Definitions. The following capitalized words as used in this STI Plan shall
have the following meanings:

“Award Opportunity” means a cash award opportunity established under the STI
Plan for a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.

“Board” means the Board of Directors of the Company.

“Chief Executive Officer” means the Chief Executive Officer of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” has the meaning given such term in Section 1 of this STI Plan.

“Discretionary Bonus” has the meaning given such term in Section 7 of this STI
Plan.

“Employee” means any person employed by the Company or its Subsidiaries, whether
such Employee is so employed at the time the STI Plan is adopted or becomes so
employed subsequent to the adoption of the STI Plan.

“Participant” means, as to any Performance Period, any Employee who is selected
by the Committee to be eligible to participate in the STI Plan for that
Performance Period, as provided herein.

“Payout Formula” means the formula established by the Committee for determining
Award Opportunities for a Performance Period based on the level of achievement
of the Performance Objectives for the Performance Period.

“Performance Objectives” means the measurable or subjective performance
objective or objectives established pursuant to this STI Plan for Participants
who have received Award Opportunities. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of a Subsidiary, division, business unit, department, region or
function within the Company or Subsidiary in which the Participant is



--------------------------------------------------------------------------------

employed (i.e., “financial objectives”) or in terms of the performance of the
individual Participant (i.e., “individual objectives”) and may be based on the
following criteria: revenues, earnings from operations, operating income,
earnings before or after interest and taxes, net income, cash flow, earnings per
share, return on total capital, return on invested capital, return on equity,
return on assets, total return to shareholders, earnings before or after
interest, taxes, depreciation, amortization or extraordinary or special items,
return on investment, free cash flow, cash flow return on investment (discounted
or otherwise), net cash provided by operations, cash flow in excess of cost of
capital, operating margin, profit margin, contribution margin, stock price, new
customers, cost controls, operating efficiencies, product development, strategic
partnering, research and development, market penetration, geographic business
expansion, cost targets, productivity, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation or labor
negotiations, dealings with regulatory bodies, acquisitions or divestitures,
customer satisfaction, program development, avoidance of environmental, public
or employee safety problems, and/or strategic business criteria related to a
Participant’s area or areas of responsibility. The Performance Objectives may be
made relative to the performance of other corporations or entities.

“Performance Period” means the Company’s fiscal year or such other period as
determined by the Committee in its discretion, within which the Performance
Objectives relating to an Award Opportunity are to be achieved. The Committee
may establish different Performance Periods for different Participants, and the
Committee may establish concurrent or overlapping Performance Periods.

“STI Plan” means this Global Power Equipment Group Inc. Short-Term Incentive
Plan, as amended from time to time.

“Subsidiary” means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.

3. Administration. The Committee shall be responsible for administration of the
STI Plan. The Committee, by majority action, is authorized to interpret the STI
Plan, to prescribe, amend, and rescind regulations relating to the STI Plan, to
provide for conditions and assurances deemed necessary or advisable to protect
the interests of the Company and its Subsidiaries, and to make all other
determinations necessary or advisable for the administration of the STI Plan,
but only to the extent not contrary to the express provisions of the STI Plan.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the STI Plan shall be final, binding and
conclusive for all purposes and upon all Participants. No member of the
Committee shall be liable for any such action or determination made in good
faith. The Committee may delegate to the Chief Executive Officer or other senior
officers or senior managers of the Company, subject to such terms as the
Committee shall determine, authority to administer all or any portion of the STI
Plan, or the authority to perform certain functions, including administrative
functions. In the event of such delegation, all references to the Committee in
this STI Plan shall be deemed references to such senior officers or senior
managers as it relates to those aspects of the STI Plan that have been
delegated. In this regard, the Committee specifically authorizes each senior
officer and senior manager to establish the individual Performance Objectives
for his or her direct reports who participate in the STI Plan and determine
whether and to what extent the individual Performance Objectives for those

 

2



--------------------------------------------------------------------------------

direct reports have been achieved. Notwithstanding the foregoing, and to the
extent required by the Committee charter or the applicable exchange listing
standards, the Committee shall retain exclusive authority to establish and
administer Award Opportunities and determine payouts for any Board-appointed
officers of the Company who are designated by the Board as “Section 16
officers.”

4. Eligibility. The Committee, in its sole discretion, shall determine which
Employees will be eligible to participate in the STI Plan for any given
Performance Period. When making this determination, the Committee shall consider
the recommendations of the Chief Executive Officer. Eligible Participants shall
be designated by the Committee either before or within 90 days following the
beginning of the Performance Period. An Employee who is a Participant for a
given Performance Period is neither guaranteed nor assured of being selected for
participation in any subsequent Performance Period.

5. Award Opportunities.

a. No later than the first 90 days following the beginning of each Performance
Period, the Committee shall establish the Award Opportunity for each
Participant, including the applicable Performance Objectives and Payout Formula.
Each Performance Objective will be weighted by the Committee to reflect its
relative importance to the Company in the applicable Performance Period. The
Payout Formulas, Performance Objectives and weighting of the Performance
Objectives need not be uniform with respect to any or all Participants. The
Committee shall consider the recommendations of the Chief Executive Officer in
determining the applicable Payout Formulas, Performance Objectives or weighting
of the Performance Objectives with respect to Participants other than the Chief
Executive Officer. The Committee may also establish Award Opportunities for
newly hired or newly promoted employees without compliance with such timing and
other limitations as provided herein, which Award Opportunities may be based on
performance during less than the full Performance Period and may be pro-rated in
the discretion of the Committee.

b. Participants must achieve the Performance Objectives established by the
Committee in order to receive payment of an Award Opportunity under the STI
Plan. However, the Committee may determine that only a threshold level relating
to a Performance Objective must be achieved for Award Opportunities to be paid
under the STI Plan. Similarly, the Committee may establish a minimum threshold
performance level, a maximum performance level, and one or more intermediate
performance levels or ranges, with target award levels or ranges that will
correspond to the respective performance levels or ranges included in the Payout
Formula.

c. The Committee may in its sole discretion modify the Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business, operations, corporate structure or capital
structure of the Company or its Subsidiaries, the manner in which it conducts
its business, or other events or circumstances or (ii) in the event that a
Participant’s responsibilities materially change during a Performance Period or
the Participant is transferred to a position that is not designated or eligible
to participate in the STI Plan.

 

3



--------------------------------------------------------------------------------

6. Determination of Award Opportunities.

a. Following the end of each Performance Period, the Committee shall determine
in writing whether and to what extent the Performance Objectives with respect to
each Participant for the applicable Performance Period have been achieved and,
if such Performance Objectives have been achieved, to approve actual payment of
each Award Opportunity under the STI Plan pursuant to the applicable Payout
Formulas. The Committee shall consider the recommendations of the Chief
Executive Officer when determining whether the Performance Objectives have been
achieved with respect to Participants other than the Chief Executive Officer.

b. To receive payment of an Award Opportunity for a Performance Period, a
Participant must be employed by the Company or a Subsidiary on the date of
payment of the award as set forth in Section 8 below. Except as otherwise
provided in the immediately following sentence, in the event a Participant
terminates employment with the Company and its Subsidiaries for any reason prior
to payment of an Award Opportunity for a Performance Period, the Participant
shall not be entitled to payment of an Award Opportunity with respect to that
Performance Period. However, in the case of a Participant’s termination of
employment by reason of death or disability (as defined by reference to the
long-term disability plan covering the Participant) prior to payment of an Award
Opportunity for a Performance Period, the Participant (or the Participant’s
estate or legal representative, as applicable) shall be eligible to receive a
pro-rated Award Opportunity based on actual financial results for the entire
Performance Period and assuming that the Participant’s individual objectives, if
any, were achieved at the “target” level.

c. Notwithstanding anything in this STI Plan to the contrary, the Committee may,
in its sole discretion, reduce (but not increase) the resulting Award
Opportunity otherwise payable to any Participant for a particular Performance
Period, regardless of the level of attainment of the Performance Objectives, at
any time prior to the payment of the Award Opportunity, in light of such
Participant’s individual performance during the Performance Period, the quality
of the financial results, or such other factors as the Committee deems relevant,
including changed or special circumstances that arose during the Performance
Period. The Committee shall consider the recommendations of the Chief Executive
Officer when determining whether to reduce an Award Opportunity under this
Section 6(c), and the amount of any such reduction, with respect to Participants
other than the Chief Executive Officer.

7. Discretionary Bonus. Notwithstanding anything in this STI Plan to the
contrary, after the end of each Performance Period, the Committee may, in its
sole discretion, make a discretionary bonus award (a “Discretionary Bonus”) to
any Participant in light of such Participant’s individual performance during the
Performance Period, the quality of financial results, or such other factors as
the Committee deems relevant, including changed or special circumstances that
arose during the Performance Period. The Committee shall consider the
recommendations of the Chief Executive Officer when determining whether to award
a Discretionary Bonus under this Section 7, and the amount of any such award,
with respect to Participants other than the Chief Executive Officer.

 

4



--------------------------------------------------------------------------------

8. Payment. Any Award Opportunity or Discretionary Bonus earned by a Participant
for a particular Performance Period shall be paid in cash after the end of the
Performance Period, but in no event later than 90 days after the end of the
Performance Period. The Committee may, in its sole discretion, determine that
all or part of an Award Opportunity or Discretionary Bonus shall be paid in the
form of an equivalent amount of Company common shares; provided that the shares
shall be issued under the Company’s equity compensation plans in existence at
the time of grant.

9. Tax Withholding. The Company and its Subsidiaries shall have the right to
deduct from all payments made to any person under the STI Plan any federal,
state, local, foreign or other taxes which, in the opinion of the Company and
its Subsidiaries, are required to be withheld with respect to such payments.

10. No Employment Contract. Nothing contained in this STI Plan shall confer upon
a Participant any right with respect to continuance of employment by the Company
and its Subsidiaries, nor limit or affect in any manner the right of the Company
and its Subsidiaries to terminate the employment or adjust the compensation of a
Participant. For purposes of the STI Plan, the transfer of employment of a
Participant between the Company and any one of its Subsidiaries (or between
Subsidiaries) shall not be deemed a termination of the Participant’s employment.

11. Transferability. No right or benefit under this STI Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
such right or benefit will be void. No such right or benefit will in any manner
be liable for or subject to the debts, liabilities, or torts of a Participant.

12. Successors. All obligations of the Company under the STI Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.

13. Governing Law. The STI Plan and all Award Opportunities shall be construed
in accordance with and governed by the laws of the State of Delaware, but
without regard to its conflict of law provisions.

14. Amendment or Termination. The Committee reserves the right, at any time, to
amend, suspend or terminate the STI Plan, in whole or in part, in any manner,
and for any reason, and without the consent of any Participant, Employee or
other person; provided, that no such amendment, suspension or termination shall
adversely affect the payment of any amount for a Performance Period ending prior
to the action of the Board amending, suspending or terminating the STI Plan.

15. Source of Payment. Each Award Opportunity that may become payable under the
STI Plan will be paid solely from the general assets of the Company and its
Subsidiaries. Nothing in this STI Plan will be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Award Opportunity other than as an unsecured general creditor with respect to
any payment to which he or she may be entitled.

 

5



--------------------------------------------------------------------------------

16. Clawback. In addition to any other remedies available to the Company or a
Subsidiary, any Award Opportunity granted or paid to a Participant shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy adopted by the Company, including any such policy
that may be adopted to comply with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any rules or regulations issued by the Securities and
Exchange Commission rule or applicable securities exchange.

17. Section 409A. The Company intends that Award Opportunities granted under the
STI Plan be exempt from the requirements of Section 409A of the Code, and the
STI Plan shall be interpreted, administered and governed in accordance with that
intent. In that regard, in no event shall an Award Opportunity be paid to a
Participant later than two and one-half months after the end of the calendar
year in which the Award Opportunity is no longer subject to a substantial risk
of forfeiture (within the meaning of Section 409A of the Code). Although the
Company intends to administer the STI Plan so that Award Opportunities will be
exempt from the requirements of Section 409A of the Code, the Company does not
warrant that any Award Opportunity under the STI Plan will qualify for favorable
tax treatment under Section 409A of the Code or any other provision of federal,
state, local, or non-United States law. The Company shall not be liable to any
Participant for any tax, interest, or penalties the Participant might owe as a
result of the grant, vesting or payment of any Award Opportunity under the STI
Plan.

[END OF DOCUMENT]

 

6